Citation Nr: 1634076	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to October 12, 2010 for the award of a 100 percent rating for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

2.  Whether the reduction of the rating for lumbar strain with degenerative disc disease (low back disability) from 40 to 20 percent, effective March 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2000 to January 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2012 and December 2012 rating decisions of the Baltimore, Maryland Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased 100 percent rating for PTSD and MDD, effective October 12, 2010, and implemented a reduction in the rating for the low back disability from 40 to 20 percent, effective March 1, 2013.  In June 2016, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Following the December 2012 rating decision implementing a reduction in the rating for the low back disability (that was proposed in January 2012), the Veteran filed an October 2013 "claim" for an increased rating for her low back disability, which implicitly indicates disagreement with the reduction.  The Board takes limited jurisdiction of that matter for corrective action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the propriety of the reduction in the rating for the Veteran's low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An April 2009 rating decision granted the Veteran service connection for PTSD, rated 50 percent, effective July 18, 2008; the Veteran initiated but did not perfect an appeal of that decision, and it is final.

2.  The Veteran's claim seeking a higher rating for PTSD and MDD was received by VA on October 12, 2010; a January 2012 rating decision granted a 100 percent rating from October 12, 2010.

3.  There is no evidence of an earlier claim for increased rating or increased severity in PTSD or MDD in the year preceding October 12, 2010.


CONCLUSION OF LAW

An effective date prior to October 12, 2010 for the award of a 100 percent rating for PTSD and MDD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Where, as here, an effective date has been assigned, the underlying claim seeking a higher rating was granted, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, any further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is not necessary as to the claim for an earlier effective date upon a grant of the highest schedular rating allowable; VA's duty to notify was satisfied by letters dated in October 2010 and January 2011, as well as the February 2013 SOC, which provided her with adequate notice of the downstream issue of an earlier effective date.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded a hearing before the undersigned in June 2016.  During that hearing, the undersigned explained the issue on appeal and noted elements that bore upon the resolution of that claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not identified any additional pertinent evidence for consideration in this appeal.  Moreover, earlier effective date claims are largely based on historical records, and thus VA need not conduct any contemporaneous medical inquiry.  The record is adequate to support a decision on the merits.  VA's duty to assist is met.
Procedural History

As an initial matter, the Board notes that the Veteran's primary argument in this case, as described in statements and at the June 2016 hearing, is that her original 2004 claim of service connection for a psychiatric disorder was poorly developed, thereby entitling her to consideration of an effective date reaching back to 2004.  In that vein, reviewing the pertinent procedural history of this claim is necessary to determine the scope and pertinent legal parameters of the present appeal.  

The Veteran initially filed for service connection for a psychiatric disability (to include PTSD and depression) shortly after separation in January 2004.  That claim was denied in a June 2004 rating decision based, in pertinent part, on finding the Veteran was not diagnosed with PTSD or depression.  However, August 2004 VA treatment records also include a detailed account of her sexual trauma in service, and October 2004 VA treatment records note the Veteran had been receiving related psychiatric treatment at a local Vet Center.  Regardless, the RO at that time failed to obtain records from the Vet Center or properly consider whether those existing or outstanding records (all of which are constructively of record) constitute new and material evidence received within one year of the June 2004 denial of service connection.  Under Beraud v. McDonald, 766 F.3d 1402, 1406 (2014), failure to determine whether medical records constitute new and material evidence in the year following a decision on a claim tolls its finality.  Moreover, June 2004 VA records noting PTSD (considered with the aforementioned VA records) directly pertain to the existence of PTSD and a relationship to military sexual trauma in service.  Therefore, it is also reasonably shown that new and material evidence pertinent to the basis of the June 2004 denial was received during the appellate period.  Hence, the finality of the June 2004 decision was tolled for procedural purposes, and the original claim remained pending.  38 C.F.R. § 3.156(b).

Thereafter, an April 2009 rating decision granted service connection for PTSD and MDD, rated 50 percent, from July 18, 2008.  The Veteran filed a timely notice of disagreement (NOD) with the initial rating assigned, but did not contest the scope of the grant (i.e., suggest that additional psychiatric disabilities should be service connected) or the effective date assigned.  In fact, after an October 2009 SOC was issued in response to that NOD, the Veteran also failed to timely perfect her appeal for a higher initial rating.  Although new treatment records were received within a year of that decision, they do not suggest an increase in severity in her PTSD or MDD-to the contrary, they indicate her condition remained stable and without exacerbation during a pregnancy and following childbirth.  Thus, the April 2009 decision resolved the pending claim from 2004, constituted a full grant of the benefit sought therein, and is final.  The Veteran has not alleged that clear and unmistakable error (CUE) was committed in the April 2009 decision.  Sympathetic as the Board may be to the Veteran's arguments regarding the mishandling of the original 2004 claim, absent an allegation of CUE, there is unfortunately no legal basis for setting aside the finality of that decision to consider the propriety of the effective date assigned therein.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

The Board is also cognizant of the Veteran's statements of record that suggest she initiated a timely appeal of the original June 2004 decision, but never received an SOC in response.  The Board concedes that a timely appeal of the June 2004 rating decision (encompassing several matters, including service connection for a psychiatric disability) was initiated and that there was some confusion as to the Veteran's address shortly after a January 2006 SOC was issued in that appeal.  However, such confusion is evidenced by an April 2006 correspondence sent to a different address than the January 2006 SOC, and there is no indication that the January 2006 SOC was returned as undelivered.  Notably, the address noted in the SOC is consistent with the most recent address provided by the Veteran at that time (in a July 2004 NOD initiating that appeal).  Finally, even assuming arguendo that an SOC was not properly issued, the effect of such would simply result in pendency of that original 2004 appeal that, for the reasons discussed above, would nonetheless have been resolved in full by the April 2009 decision.

In light of the above, the Board finds that the only matter for consideration in the present appeal is whether the Veteran is entitled to an effective date earlier than October 12, 2010 for the grant of a 100 percent rating for PTSD and MDD, and will proceed accordingly.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400(o)(1).  In a claim for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Notably, a "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).

The Veteran's PTSD and MDD are rated according to the General Rating Formula for Mental Disorders.  Under the relevant rating criteria, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In rating psychiatric disabilities, it is important to note that symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Furthermore, the Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2012).  Any evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Finally, the Board notes that VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  However, effective August 4, 2014, VA implemented DSM-5, and the Secretary determined that DSM-5 applies to claims certified to the Board on and after that date.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board after August 4, 2014, the DSM-5 governs this case.  This is particularly important because the DSM-5 recommended discontinuing the use of Global Awareness of Functioning (GAF) scores for several reasons, including conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Thus, the present analysis will not consider any GAF scores.

Factual Background and Analysis

In essence, there are three possible effective dates for an increased rating: (1) if an increase in disability occurs after the claim is filed, the effective date is the date an increase is shown; (2) if an increase precedes the date of claim by a year or less, the effective date is the date the increase is shown; and (3) if an increase precedes the date of claim by more than a year, the effective date is the date of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); see also Gaston v Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).  

Here, the only way to establish an effective date prior to October 12, 2010 is to show either that (1) a claim for increase was received prior to such date (and a 100 percent rating was either warranted before that claim was received or between such date and October 12, 2010); or (2) a 100 percent rating was warranted for PTSD and MDD in the year preceding October 12, 2010.  

Following the April 2009 grant, May 2009 VA records show the Veteran reported she was doing well post-pregnancy, and liked motherhood.  She denied suicidal or homicidal ideation and was open to starting an antidepressant.  She did not suffer from postpartum depression, and only had her baseline depression that was not aggravated after the baby was born.  In December 2009, she said she was "hanging in there" and that her son gives her hope.  Her affect was appropriate and congruent.  She denied suicidal or homicidal ideation.  May 2010 private records (of unrelated neurological treatment) note a history of PTSD and depression with nightmares.  In July 2010, the Veteran had continued crying spells, depressed mood, anhedonia, decreased concentration, hypervigilance, intrusive recollections, and insomnia.  She denied any further suicidal ideation since her baby was born and said she would never harm herself as she had to be there to take care of him.  She denied any substance abuse.  She was exercising and eating well.  On mental status examination, she was pleasant and cooperative, casually dressed, and well groomed.  Speech was spontaneous and goal-directed.  Mood was "fine," with mildly restricted affect.  However, she was calm and appropriate.  She denied suicidal or homicidal ideation, hallucinations, and paranoia.  Insight and judgment were fair.  

Based on the evidence of record, the Board finds no allegations of increase between the April 2009 grant and the October 2010 claim for increase.  In fact, there is not even a suggestion of worsening symptoms or impairment that might be liberally interpreted as an informal claim for increase.  As noted above, in the year following the April 2009 decision, the medical evidence suggests the Veteran's psychiatric condition remained relatively stable, even with the tremendous stress of a pregnancy and childbirth.  For the brief period between April 2010 and October 2010, the evidence continues to suggest that, despite the continuing influence of her baseline depression, the Veteran appeared to have improved, as she had no further suicidal ideation (which was a well-documented problem in her past) and her mental status was grossly normal.  Consequently, there is no basis for finding either an explicit or implicit claim for increase was raised prior to October 12, 2010.  

The only remaining question is whether the Veteran's PTSD and MDD are shown to warrant a 100 percent rating in the year preceding October 12, 2010.  Unfortunately, there is simply no factual basis supporting such a finding.  Again, while the Veteran is shown to experience significant psychiatric symptoms during the time under consideration, she remained able to behave appropriately, care for her child, dress and groom herself, and speak normally.  There is no evidence suggesting she was a persistent danger to herself or others, and the evidence suggests her cognitive faculties were relatively intact.  Thus, the evidence since October 12, 2009 is not suggestive of the kind of total occupational and social impairment required for a 100 percent rating.  38 C.F.R. § 4.130.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking an effective date prior to October 12, 2010 for the award of a 100 percent rating for PTSD and MDD.  Moreover, any allegations challenging the effective date assigned with the grant of service connection are unfortunately legally precluded.  See Rudd, 20 Vet. App. at 300.  As such, the benefit of the doubt rule does not apply here, and the appeal in this matter must be denied. 


ORDER

An effective date prior to October 12, 2010 for the award of a 100 percent rating for PTSD and MDD is denied.


REMAND

The January 2012 rating decision proposed to decrease the rating for the Veteran's low back disability from 40 to 20 percent.  At the time, the Veteran filed an NOD with that proposal, but was properly informed that such did not initiate an appeal in the matter, as no decision had actually been issued.  Following the issuance of a December 2012 rating decision implementing that proposed reduction (effective March 1, 2013), the Veteran did not file a formal NOD.  However, in October 2013, she submitted correspondence purporting to initiate a claim for an increased rating for her low back disability.  Given that such filing inherently indicates disagreement with the reduction implemented less than a year prior, and any increased rating claim initiated in October 2013 would preserve the possibility of an effective date earlier than March 1, 2013, the Board finds that the October 2013 correspondence may be liberally construed as an NOD initiating a timely appeal of the December 2012 rating decision.  

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, a remand is necessary for issuance of an SOC and an opportunity for the Veteran to perfect an appeal in that matter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran and her representative an SOC addressing the propriety of a reduction in the rating of her low back disability from 40 to 20 percent, effective March 1, 2013, explain the requirements for timely perfecting an appeal in that matter, and afford her an opportunity to do so.  If a timely substantive appeal is received, the AOJ should then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


